Citation Nr: 0304686	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a perforated septum.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a right epididymectomy.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1960 to December 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal for an initial compensable evaluation 
for the residuals of a right epididymectomy was previously 
before the Board in November 1999.  It was remanded at that 
time so that the veteran could be issued a Statement of the 
Case.  His appeal was returned to the Board in November 2000, 
along with the new appeal of entitlement to an initial 
evaluation in excess of 10 percent for a perforated septum.  
Both of these appeals were remanded at that time.  The 
requested development has now been completed, and the appeals 
have been returned to the Board for further review.  

A Statement of the Case was issued in December 2002 regarding 
the veteran's claims for increased evaluations of his service 
connected scars of the face, eyebrow, and eye.  However, the 
veteran submitted a statement in January 2003 indicating that 
he was satisfied with the evaluations of these disabilities, 
and that he wished to withdraw his appeal of these issues.  
As the veteran never submitted a Substantive Appeal of these 
issues, they are not before the Board.  38 C.F.R. § 20.202. 


FINDINGS OF FACT

1.  The veteran has 50 percent obstruction of his right nasal 
passage, with additional obstruction due to crusting; he is 
currently in receipt of the highest evaluation available 
under the appropriate rating codes.  

2.  The veteran's residuals of a right epididymectomy include 
tenderness of the testis, requiring significant management of 
pain. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a perforated septum have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.14, 4.20, 4.97, Code 6502 (2002).  

2.  The criteria for an initial 10 percent evaluation for the 
residuals of an epididymectomy have been met; the criteria 
for an evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.115b, Code 7525 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his perforated septum.  He notes 
that his nasal passages are partly blocked, and that he 
experiences crusting, which makes it difficult to breath.  
The veteran further contends that he is entitled to a 
compensable evaluation for the residuals of his 
epididymectomy.  He states that he experiences pain in his 
testicles, as well as other symptoms.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decisions on 
appeal, and he has been provided with a Statement of the Case 
and Supplemental Statements of the Case that contain the laws 
and regulations concerning his claims, the rating code 
governing the evaluation of his disabilities, and an 
explanation of the reasons and bases for the denial of his 
claim.  The veteran was provided with letters concerning the 
provisions of the VCAA in March 2001 and June 2002.  These 
letters explained what evidence would be required to prevail 
in his claims.  They also discussed the duty of VA to assist 
the veteran in obtaining evidence, and explained what 
evidence would be obtained by VA, what evidence should be 
submitted by the veteran, and what assistance VA would 
provide in obtaining evidence once it had been identified by 
the veteran.  All records identified by the veteran have been 
obtained, and the veteran has been afforded VA examinations 
in conjunction with his claims.  In May 2002, the veteran 
provided VA with a statement that all evidence had been 
submitted, and that the appeal should be returned to the 
Board.  The Board must conclude that the duties to notify and 
assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what evidence 
would be obtained by VA.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

I. Perforated Septum

Entitlement to service connection for a perforated septum was 
granted in a March 1998 rating decision.  A 10 percent 
evaluation as assigned for this disability, which remains in 
effect.  

A listing for a perforated septum is not contained in the 
rating code.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's perforated septum has been evaluated under the 
rating code for deviation of the septum.  The Board agrees 
that this disability is closely related to the veteran's 
service connected perforation of the septum.  For traumatic 
deviation of the nasal septum, when there is 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side, a 10 percent evaluation is 
warranted.  This is the highest evaluation available under 
this rating code.  38 C.F.R. § 4.97, Code 6502.  

The Board finds that entitlement to an initial evaluation in 
excess of 10 percent is not warranted for the veteran's 
perforated septum.  The evidence shows that a septal button 
has been placed due to the veteran's septal perforation.  
Private medical records from March 2000 state that the right 
side of the nose was open 45 percent, which would indicate 
greater than 50 percent obstruction.  The veteran also has 
ongoing difficulties with crusting, which requires frequent 
drainage, as well as some problems with drying.  However, an 
increased evaluation may not be awarded, as the veteran is 
currently in receipt of the highest evaluation which may be 
established under the appropriate rating code.  Therefore, 
the 10 percent evaluation is continued.  

In reaching this decision, the Board notes that the veteran 
has argued that it might be more appropriate to evaluate his 
disability under the rating code for sinusitis.  However, the 
Board notes that entitlement to service connection for 
sinusitis was established in a November 1998 rating decision.  
In its November 1999 decision, the Board noted that the 
veteran wished to have an increased rating of his sinusitis, 
and this was referred to the RO for consideration.  
Subsequently, the initial evaluation for sinusitis was 
increased to 30 percent, with the same May 1995 effective 
date as the 10 percent evaluation for the veteran's 
perforated septum.  The rating code for sinusitis considered 
the veteran's complaints and symptoms of frequent crusting.  
See 38 C.F.R. § 4.97, Code 6513.  Therefore, the Board may 
not again evaluate the veteran's perforated septum under the 
rating code for sinusitis.  38 C.F.R. § 4.14.  The Board has 
considered an evaluation under other rating codes, but there 
are none which are more analogous to the veteran's disability 
than 38 C.F.R. § 4.97, Code 6502.  The current 10 percent 
evaluation remains in effect.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

II. Epididymectomy

Entitlement to service connection for a history of a right 
epididymectomy was established in a September 1997 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective from May 1995.  Following the veteran's 
appeal of the zero percent evaluation, a separate 10 percent 
evaluation was established for a scrotal scar as a residual 
of epididymectomy.  However, the zero percent evaluation was 
continued for a history of a right epididymectomy.  The 
veteran has not expressed satisfaction with this result.  
Therefore, this issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The rating code does not contain a listing for the residuals 
of an epididymectomy.  The veteran's history of an 
epididymectomy has previously been evaluated by analogy to 
the rating code for epididymo-orchitis.  38 C.F.R. § 4.14.  
Epididymo-orchitis is evaluated according to the formula for 
urinary tract infection.  38 C.F.R. § 4.115b, Code 7525.  For 
a urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management, a 10 percent evaluation is 
warranted.  For recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management, a 30 
percent evaluation is warranted.  When a urinary tract 
infection results in poor renal function, the disability is 
to be evaluated under the rating code for renal dysfunction.  
38 C.F.R. § 4.115a.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

VA treatment records dated July 1995 through October 2000 are 
contained in the claims folder.  July 1995 records show a 
history of epididymitis.  October 2000 records note that the 
veteran complained that his testicles went up inside him 
while he was having sex.  No other treatment for the 
veteran's disability was recorded during this period.  
Private treatment records dated 1997 to 2001 are negative for 
treatment related to the veteran's epididymectomy.  

The veteran was afforded a VA genitourinary examination in 
May 2001.  His history showed that during service, his right 
testis and epididymis became swollen.  He was subsequently 
found to have a cyst in the epididymis, which was surgically 
removed.  Currently, he complained of periodic scrotal pain.  
He indicated that he had not been able to have children with 
his wife.  He also complained of erectile dysfunction during 
the past 15 years.  On examination, the right epididymis had 
some induration and tenderness.  In regards to the erectile 
dysfunction, the veteran was noted to have relatively small 
and atrophic testis.  The examiner opined that it was 
difficult to know whether or not this was related to the 
infection.  However, it was noted that the infection was 40 
years ago, and the dysfunction had only occurred for the last 
15 years, so it was difficult to make a definite link.  A 
scrotal ultrasound revealed small bilateral hydrocele, with 
no other abnormalities identified.  

The veteran underwent an additional VA genitourinary 
examination in March 2002.  The claims folder was reviewed in 
conjunction with the examination.  He complained of 
occasional soreness in his scrotum.  His erectile dysfunction 
was discussed.  The veteran denied frequency, and he never 
lost control of his urine.  He had never experienced any 
bladder infections or stones.  The veteran did not take any 
treatment for his bladder.  He said that it was difficult to 
ambulate due to testicular pain, and sexual activity had been 
non-existent for years due to testicular pain and erectile 
dysfunction.  Vaginal penetration with ejaculation was no 
longer possible, but in the past it had burned.  On 
examination, the right testicle was somewhat larger than the 
left and irregular, and both were very tender.  There was a 
small, whitish scar over the midline of the posterior scrotum 
that was well healed, and there was slight scalloping of this 
scar, but overall there were no other scars or deformity.  
Sensation, reflexes and peripheral pulses were intact.  The 
diagnoses included a history of a past episode of 
epididymitis which required removal of a cyst, erectile 
dysfunction, and a slightly painful scar of the scrotum 
secondary to the removal of the cyst.  The examiner's 
comments added that the scar was not tender today, but that 
the veteran did complain of an ache in the scrotum and near 
the scar.  A fair amount of testicular discomfort was also 
noted.  The right testicle seemed to be the major issue due 
to the tenderness.  

The Board finds that the veteran is entitled to a 10 percent 
evaluation for his residuals of a right epididymectomy.  The 
objective evidence demonstrates that the veteran's testis are 
very tender, especially on the right side where the surgery 
was conducted.  The Board believes that this symptomatology 
is analogous to that of a urinary tract infection that 
requires intermittent intensive management, which warrants a 
10 percent evaluation.  38 C.F.R. §§ 4.14, 4.115b, Code 7525.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the veteran's residuals of an 
epididymectomy, but this is not demonstrated by the evidence.  
There is no evidence that the veteran has recurrent 
infections, requires hospitalizations, has renal dysfunction, 
or has analogous symptoms that would merit a 30 percent 
evaluation under 38 C.F.R. § 4.115b, Code 7525.  The Board 
notes the May 2001 description of the testis as atrophic, but 
also notes that the examiner did not describe this atrophy as 
complete, and was unable to link this with the veteran's 
service connected disability.  Atrophy was not noted on the 
March 2002 VA examination.  Therefore, an increased 
evaluation under 38 C.F.R. § 4.115b, Code 7523 is not 
warranted.  The veteran's contentions regarding alleged 
impotence and erectile dysfunction have also been considered, 
but the record indicates that the veteran is already in 
receipt of special monthly compensation for loss of use of a 
creative organ.  Furthermore, the applicable rating codes do 
not provide for a higher evaluation as a result of these 
symptoms.  Therefore, entitlement to an evaluation in excess 
of 10 percent is not demonstrated.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a perforated septum is denied. 

Entitlement to an initial 10 percent evaluation for the 
residuals of a right epididymectomy is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

